Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 11/06/2019.
Claims 1-5 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saita et al. (Pub. No. 2006/0239102 A1).

Regarding claim 1, Saita discloses:

A chip, comprising: 
a substrate;  5a plurality of macros placed on the substrate, which has a placement region being divided into a plurality of sub-regions (see par [0305], directly be connected to the power terminals of the circuit terminals such as logic cells, memory cells, macro cells....) according to locations of the macros; one or more vertical power stripes (VPSs) disposed in each said sub-region (see par [0028], on the circuit portion to divide the circuit portion into a plurality of regions...., see par [0321]); and  
10horizontal power stripes (HPSs) disposed in a first top metal layer, the VPSs being disposed in a second top metal layer below the HPSs (see Fig. 12, see par [0090-0092], reinforcing the power supplied to the logic circuit portion 13 is arranged on the top layer of the ...., the vertical reinforcing power supply wires 22 and lateral reinforcing power supply wires 23 are formed along a plurality of layers....lateral reinforcing power supply wires 23 are basically arranged at equal intervals);
wherein at least one VPS is not aligned with the VPSs of an adjacent higher or lower sub-region (see Fig. 1a, 7, Fig. 11-12, see par [0090-0092], Fig. 32).

Regarding claim 2, Saita discloses:
wherein the VPSs are non-uniformly disposed such that distances between adjacent VPSs in the sub-region are not necessary the same (see Fig. 11, see par [0009-0016]).

Regarding claim 3, Saita discloses:
wherein the HPSs are uniformly placed at intervals (see Fig. 12, see par [0093-0095]).

Regarding claim 4, Saita discloses:
wherein at least two of the sub-regions have different numbers of VPSs (see Fig. 11-12, region Rv1-Rv8, power supply 32a-32g).

Regarding claim 5, Saita discloses:
wherein at least two of the sub-regions 15NC9077Div have different total widths of the VPSs (see Fig. 11-12, region Rv1-Rv8, power supply 32a-32g).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851